DETAILED ACTION
Applicant’s reply, filed 21 September 2021 in response to the non-final Office action mailed 22 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 7-11 and 14-15 are pending, wherein: claims 1, 7-10 and 15 have been amended, claims 11 and 14 are as originally filed, and claims 2-6 and 12-13 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As-amended claim 1 was amended to include the limitations of claim 10. As such, claim 10, which depends from claim 1 and recites the same limitations, fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 4,722,981) in view of Lee (US 5,389,703).
	Koenig teaches epoxy resin compositions, comprising epoxy resins which have been reacted to convert a portion of the epoxy groups to alpha glycols (instant monohydrolyzed) (abstract; col 3 ln 65-68; col 11), preferably at least about 30% in order to improve curing rates (col 11 ln 49-65)(instant at least 10% (claims 1, 10 and 15). Koenig further teaches the compositions comprising at least 40 wt% resin (col 12 ln 
	Koenig does not specifically teach an internal mold release agent, specifically fatty acid ethoxylates (instant claim 15) of about 5 to about 50 carbon atoms (instant claim 1). However, Lee teaches curable epoxy resin compositions comprising an epoxy resin, polyfunctional amines curatives (hardener), and oil soluble surfactants for the organic phase and water soluble surfactants for the aqueous phase (abstract; col 3 ln 35 to col 4 ln 9; col 5 ln 54 to col 6 ln 52). Lee teaches the oil soluble surfactants are present from about 0.005 to 10 wt% (col 6 ln 49-52)(instant claims 11 and 15) and include C10-C22 fatty acids which have been ethoxylated up to 80 mol% (col 6 ln 15-34)(instant about 5-50 carbon atom fatty acids (claim 1), about 80 moles EO (claim 7), about 1-35 moles EO (claim 8), about 5-25 moles EO (claim 9), about 1-70 moles EO (claim 14)) . Lee and Koening are analogous art and are combinable because they are concerned with the same field of endeavor, namely modified epoxy resin coating compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to include the oil soluble surfactants of Lee in the composition of Koenig and would have been motivated to do so as Koenig invites the inclusion of additional component/adjuncts and further as Lee teaches inclusion of oil soluble surfactants in forming ultra-fine polymer dispersions of epoxy resins of exceptional stability resulting in extended pot-life and excellent coatings (col 4 ln 10-30).


Response to Arguments/Amendments
The objections to claims 1 and 15 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 5, 13 and 15 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(d) rejection of claim 12 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-2 as anticipated by Shields (US PGPub 2014/0213698) is withdrawn as a result of Applicant’s filed claim amendments. It is noted Applicant did not address and/or fully respond to the noted rejection (see Remarks, page 4).
The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 4 and 5 as anticipated by Morley (WO 2016/209864) and the 102(a)(1)/103 rejection of claims 5-9 as anticipated by or alternatively unpatentable over Morley are withdrawn as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, page 4) are moot as a result of said amendments. 
The 35 U.S.C. 103 rejections of claims 4-9 and 15 as unpatentable over Shields (US PGPub 2014/0213698), and of claims 1-9 and 15 as unpatentable over Hairston (US H1439) in view of Lee (US 5,389,703) are withdrawn as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, page 4) are moot as a result of said amendments. 
The 35 U.S.C. 103 rejection of claims 1, 4-11 and 13-15 as unpatentable over Koenig (US 4,722,981) in view of Lee (US 5,389,703) is maintained. Applicant’s arguments (Remarks, page 4) have been fully considered but were not found persuasive. 
Applicant argues the cited prior arts, including Koenig and Lee, fail to teach or render obvious the as-amended claimed compositions. This is not persuasive. Applicant’s attention is directed to the above maintained rejection wherein Koenig in view of Lee renders obvious the claimed compositions. 

The non-provisional nonstatutory obviousness type double patenting rejections of claims 1-2 as unpatentable over A) claims 1-8 of U.S. Patent No. 9,309,354, and B) claims 1-5 of U.S. Patent No. 10,414,857 are withdrawn as a result of Applicant’s filed claim amendments. It is noted Applicant failed to fully respond to and/or address the rejections as set forth. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767